                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DAVID E. SIERRA-LOPEZ,
                                                         OPINION AND ORDER
                             Petitioner,
                                                                21-cv-363-bbc
               v.

LARRY FUCHS,

                             Respondent.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Petitioner David E. Sierra-Lopez has filed a pro se petition for a writ of habeas

corpus under 28 U.S.C. § 2254.        He challenges a judgment of conviction entered in

December 2014, by the Circuit Court for Brown County, Wisconsin, on multiple charges

related to a residential burglary and the robbery and sexual assault of the occupant.

Petitioner contends that his conviction is invalid because the state circuit court lacked

jurisdiction over the case. The petition is before this court for screening pursuant to Rule

4 of the Rules Governing Section 2254 Cases. Under Rule 4, I must dismiss the petition

“if it plainly appears from the petition and any attached exhibits that the petitioner is not

entitled to relief.”

       I am dismissing the petition. First, it is untimely. A state prisoner must file a

federal habeas petition within one year of the date on which the state court judgment

became final. 28 U.S.C. § 2244(d)(1)(A). Generally, a state court judgment becomes



                                              1
final on the date that direct review has concluded, or on the date that the deadline for

seeking direct review has expired. Id. Petitioner’s judgment of conviction became final

on October 9, 2017—the date the Wisconsin Supreme Court denied review of his direct

appeal. His one-year clock for filing a federal habeas petition on that conviction began

running on January 9, 2018, 90 days after the Wisconsin Supreme Court’s denial of his

petition for review.   Anderson v. Litscher, 281 F.3d 672, 674–75 (7th Cir. 2002)

(one-year statute of limitations does not begin to run under § 2244(d)(1)(A) until

expiration of 90-day period in which prisoner could have filed petition for writ of

certiorari with United State Supreme Court).     That means that the limitations period

expired one year later, on January 9, 2019. Petitioner did not file his habeas petition

until June 2, 2021, which means it is untimely.     In addition, it does not appear that

petitioner filed any proper motions for postconviction relief between January 2018 and

January 2019 that would have tolled his habeas clock.

      An untimely petition may be salvaged if grounds exist to equitably toll, or pause,

the running of the limitations period. But equitable tolling is an extraordinary remedy

that is rarely granted. Tucker v. Kingston, 538 F.3d 732, 734 (7th Cir. 2008).        The

Supreme Court has explained that a petitioner is entitled to equitable tolling only if he

shows (1) that he has been pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing. Holland v. Florida, 560 U.S.

631, 649 (2010) (internal quotation marks omitted).




                                            2
       Habeas petitioners may also avoid application of the one-year time limit by

arguing for an equitable exception to § 2244(d)(1) based on a credible claim of actual

innocence. McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). To qualify for this narrow

exception, a petitioner must persuade the district court “that, in light of the new

evidence, no juror, acting reasonably, would have voted to find him guilty beyond a

reasonable doubt.” Schlup v. Delo, 513 U.S 298, 329 (1995).          This is a demanding

standard, which permits review only in extraordinary cases. Coleman v. Lemke, 739 F.3d

342, 349 (7th Cir. 2014).        Nothing in petitioner’s petition, supporting brief or

attachments suggests that either exception to the filing deadline would excuse petitioner’s

untimeliness.

       I am also dismissing the petition because it is meritless. Petitioner contends that

the state circuit court lacked jurisdiction over his case because the assistant district

attorney did not submit a sworn affidavit from the victim with the criminal complaint.

Petitioner also contends that because the assistant district attorney failed to submit a

sworn affidavit, there was no probable cause to prosecute him and his Fourth

Amendment rights were violated.      These arguments do not make sense.       The Fourth

Amendment protects against unreasonable searches and seizures, and does not require

that criminal complaints be supported by a sworn affidavit from a victim. To the extent

that petitioner is arguing that the prosecutor failed to comply with Wisconsin statutes,

such an argument would not implicate the United States Constitution or any federal law.

Arnold v. Dittmann, 901 F.3d 830, 835 (7th Cir. 2018) (“[E]rrors of state law are not


                                             3
cognizable on habeas review.”); U.S. ex rel. Bell v. Mathy, No. 08 C 5622, 2009 WL

90078, at *2 (N.D. Ill. Jan. 14, 2009) (habeas petitioner’s challenges to state court’s

jurisdiction “pose questions of Illinois state law, rather than the federal Constitutional

issues that are cognizable in Section 2254 proceedings”).            For these reasons, I am

dismissing the petition.

       The only matter remaining for discussion is whether to issue a certificate of

appealability pursuant to Rule 11(a) of the Rules Governing Section 2254 Cases. A court

may issue a certificate of appealability only if the applicant makes a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). The standard for making

a “substantial showing” is whether “reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a different manner or that

the issues presented were adequate to deserve encouragement to proceed further.” Slack

v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted).             In this

instance, no reasonable jurist would disagree that the petition is untimely, that petitioner

has failed to show that equitable tolling should apply and that the petition lacks merit.

Therefore, petitioner is not entitled to a certificate of appealability.




                                            ORDER

       IT IS ORDERED that the federal habeas corpus petition filed by David E. Sierra-

Lopez is DENIED and this case is DISMISSED with prejudice.                   A certificate of




                                                4
appealability is DENIED. If petitioner wishes, he may seek a certificate from the court of

appeals under Fed. R. App. P. 22.




      Entered this 14th day of July, 2021.




                                         BY THE COURT:
                                         /s/
                                         __________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                             5
